Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-17 are pending.
Response to Arguments
Amendments are noted and claims are no longer being interpreted under 35 USC 112(f).
Applicant’s arguments dated 3/23/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the amendments canceling claim 1-9 and adding claim 10-17 substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for amended/new independent and dependent claims are introduced and/or revised accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 10, 15, 16, 17 rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US 2013/0051342) in view of Yang et al. (US 2010/0177694).
For claim 10, Aiba teaches: A terminal (see at least 0105 and fig. 1-3, a mobile station may communicate with base station (0316, may comprise circuit/memory)) comprising:
a processor that, when transmitting a signal sequence, using an uplink control channel (see at least 0008, PUCCH may be used to send UCI; see at least 0177-0178 and fig. 5, BS may transmit a first parameter indicating a frequency resource region B e.g. RB3-RB5 to the MS to send PUCCH), assumes that a transmission bandwidth of the uplink control channel is equal to or more than a given bandwidth (see at least 0177-0178 and fig. 5, the first parameter may indicate an orthogonal resource designating the frequency region B for PUCCH UCI; the MS may also identify/assume a region A (fig. 5, comprised as RB1-RB2) by receiving the first parameter, thus bandwidth of the PUCCH frequency resource region B (3 RBs) may be greater than region A (2 RBs)); and
a transmitter that transmits the signal sequence in the transmission bandwidth (see at least 0105 and fig. 3, MS comprises transmission functionality for sending data e.g. PUCCH).
Aiba does not explicitly teach: …a signal sequence, to which a cyclic shift associated with a value of uplink control information is applied.  Yang from an analogous art teaches a cyclic shift may be (see at least 0016 and fig. 6, a UE may determine a cyclic shift sequence for transmitting UCI based on a lookup table; an assigned resource index (value) for UCI may be searched in the table to determine a corresponding/associated cyclic shift index to be used).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yang to the system of Aiba, so a cyclic shift may be determined corresponding to a resource index of the UCI and applied to the UCI transmission, as suggested by Yang.  The motivation would have been to enhance PUCCH transmission by indicating appropriate cyclic shifts to UEs for spreading/scrambling data (Yang 0012).
Claim 15 recites a method substantially similar to the apparatus of claim 10 and is rejected under similar reasoning.
For claim 16, Aiba teaches: A base station (see at least 0105 and fig. 1-3, a mobile station may communicate with base station (0316, may comprise circuit/memory)) comprising:
a transmitter that transmits, to a terminal, information to instruct transmission using an uplink control channel of a signal sequence (see at least 0008, PUCCH may be used to send UCI; see at least 0177-0178 and fig. 5, BS may transmit a first parameter indicating a frequency resource region B e.g. RB3-RB5 to the MS to send PUCCH); and
a receiver that receives the signal sequence in a transmission bandwidth of the uplink control channel that is assumed to be equal to or more than a given bandwidth in the terminal (see at least 0177-0178 and fig. 5, the first parameter may indicate an orthogonal resource designating the frequency region B for PUCCH UCI; the MS may also identify/assume a region A (fig. 5, comprised as RB1-RB2) by receiving the first parameter, thus bandwidth of the PUCCH frequency resource region B (3 RBs) may be greater than region A (2 RBs)).
Aiba does not explicitly teach: …a signal sequence to which a cyclic shift associated with a value of uplink control information is applied.  Yang from an analogous art teaches a cyclic shift may be (see at least 0016 and fig. 6, a UE may determine a cyclic shift sequence for transmitting UCI based on a lookup table; an assigned resource index (value) for UCI may be searched in the table to determine a corresponding/associated cyclic shift index to be used).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yang to the system of Aiba, so a cyclic shift may be determined corresponding to a resource index of the UCI and applied to the UCI transmission, as suggested by Yang.  The motivation would have been to enhance PUCCH transmission by indicating appropriate cyclic shifts to UEs for spreading/scrambling data (Yang 0012).
For claim 17, Aiba teaches: A system comprising: a terminal; and a base station (see at least 0105 and fig. 1-3, a mobile station may communicate with base station (0316, may comprise circuit/memory)),
the terminal comprising: a processor that, when transmitting a signal sequence, using an uplink control channel (see at least 0008, PUCCH may be used to send UCI; see at least 0177-0178 and fig. 5, BS may transmit a first parameter indicating a frequency resource region B e.g. RB3-RB5 to the MS to send PUCCH), assumes that a transmission bandwidth of the uplink control channel is equal to or more than a given bandwidth (see at least 0177-0178 and fig. 5, the first parameter may indicate an orthogonal resource designating the frequency region B for PUCCH UCI; the MS may also identify/assume a region A (fig. 5, comprised as RB1-RB2) by receiving the first parameter, thus bandwidth of the PUCCH frequency resource region B (3 RBs) may be greater than region A (2 RBs)); and
a first transmitter that transmits the signal sequence in the transmission bandwidth (see at least 0105 and fig. 3, MS comprises transmission functionality for sending data e.g. PUCCH),
the base station comprising: a second transmitter that transmits, to the terminal, information to instruct transmission of the signal sequence using the uplink control channel (see at least 0008, PUCCH may be used to send UCI; see at least 0177-0178 and fig. 5, BS may transmit a first parameter indicating a frequency resource region B e.g. RB3-RB5 to the MS to send PUCCH); and
a receiver that receives the signal sequence in the transmission bandwidth (see at least 0089 and fig. 2, BS comprises reception functionality for receiving data e.g. PUCCH).
Aiba does not explicitly teach: …a signal sequence, to which a cyclic shift associated with a value of uplink control information is applied.  Yang from an analogous art teaches a cyclic shift may be determined for UCI (see at least 0016 and fig. 6, a UE may determine a cyclic shift sequence for transmitting UCI based on a lookup table; an assigned resource index (value) for UCI may be searched in the table to determine a corresponding/associated cyclic shift index to be used).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Yang to the system of Aiba, so a cyclic shift may be determined corresponding to a resource index of the UCI and applied to the UCI transmission, as suggested by Yang.  The motivation would have been to enhance PUCCH transmission by indicating appropriate cyclic shifts to UEs for spreading/scrambling data (Yang 0012).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US 2013/0051342) in view of Yang et al. (US 2010/0177694) in view of Gaal et al. (US 2010/0074210).
For claim 11, Aiba, Yang teaches claim 10, but not explicitly: wherein the processor determines an available cyclic shift based on information about a maximum number of the cyclic shift.  Gaal from an analogous art teaches configuring cyclic shifts based on a parameter indicating available cyclic shifts (see at least 0051 and 0058, a cyclic shift delta parameter may be used to determine a number of available cyclic shifts, comprising information on a ‘maximum’ number of shifts, thus the UE may determine available cyclic shift for UCI based on maximum number information (0060-0061 and fig. 6)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the (Gaal 0051).

Claim 12, 14 rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US 2013/0051342) in view of Yang et al. (US 2010/0177694) in view of Ebrahimi Tazeh Mahalleh et al. (US 2012/0082263).
For claim 12, Aiba, Yang teaches claim 10, but not explicitly: wherein the transmitter transmits multiple signal sequences corresponding to same or different uplink control information in the transmission bandwidth.  Mahalleh from an analogous art teaches multiple PUCCH signals may be sent in uplink resources (see at least 0079 and 0188, PUCCH may be transmitted on multiple slots comprising a plurality of signal sequences).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mahalleh to the system of claim 10, so multiple PUCCH signal sequences are sent on the frequency resource region e.g. over multiple slots, as suggested by Mahalleh.  The motivation would have been to facilitate PUCCH transmission by transmitting UCI signal over multiple subframe slots (Mahalleh 0079, 0188).
For claim 14, Aiba, Yang, Mahalleh teaches claim 12, Mahalleh further teaches: wherein the processor hops cyclic shifts applied to the signal sequences (see at least 0013 and 0122, cyclic shift hopping may be applied).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mahalleh to the system of claim 12, so cyclic shift hopping is applied to UE transmissions, as suggested by Mahalleh.  The motivation would have been to enhance network transmission by varying spreading sequence and reducing cell UE interference (Mahalleh 0011-0013).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Aiba et al. (US 2013/0051342) in view of Yang et al. (US 2010/0177694) in view of Gaal et al. (US 2010/0074210) in view of Ebrahimi Tazeh Mahalleh et al. (US 2012/0082263).
For claim 13, Aiba, Yang, Gaal teaches claim 11, but not explicitly: wherein the transmitter transmits multiple signal sequences corresponding to same or different uplink control information in the transmission bandwidth.  Mahalleh from an analogous art teaches multiple PUCCH signals may be sent in uplink resources (see at least 0079 and 0188, PUCCH may be transmitted on multiple slots comprising a plurality of signal sequences).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mahalleh to the system of claim 11, so multiple PUCCH signal sequences are sent on the frequency resource region e.g. over multiple slots, as suggested by Mahalleh.  The motivation would have been to facilitate PUCCH transmission by transmitting UCI signal over multiple subframe slots (Mahalleh 0079, 0188).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467